Exhibit 10.1

MATTEL, INC.

DEFERRED COMPENSATION AND PIP EXCESS PLAN

(POST-2004)



--------------------------------------------------------------------------------

Table of Contents

 

         Page

ARTICLE I.

  TITLE AND DEFINITIONS    1

1.1

  Title    1

1.2

  Definitions    2

ARTICLE II.

  PARTICIPATION    8

ARTICLE III.

  DEFERRAL ELECTIONS    8

3.1

  Elections to Defer Compensation    8

3.2

  Company Automatic Contributions    9

3.3

  Company Matching Contributions    10

3.4

  Company Discretionary Contributions    11

3.5

  FICA and Other Taxes    11

ARTICLE IV.

  INVESTMENTS    11

4.1

  Investment Funds    11

4.2

  Investment Elections    12

4.3

  Compliance with the Exchange Act    12

ARTICLE V.

  ACCOUNTS    13

5.1

  Accounts    13

ARTICLE VI.

  VESTING    14

ARTICLE VII.

  DISTRIBUTIONS    14

7.1

  Distribution of Accounts    14

7.2

  Hardship Distribution    17

7.3

  Change in Control    17

7.4

  Miscellaneous Distribution Rules    17

ARTICLE VIII.

  ADMINISTRATION    18

8.1

  Committee    18

8.2

  Committee Action    19

8.3

  Powers and Duties of the Committee    19

8.4

  Construction and Interpretation    20

8.5

  Information    20

8.6

  Compensation, Expenses and Indemnity    20

8.7

  Statements    21

8.8

  Disputes    21

ARTICLE IX.

  MISCELLANEOUS    23

9.1

  Unsecured General Creditor    23

9.2

  Grantor Trust    23

9.3

  Restriction Against Assignment    23

9.4

  Early Distribution In Limited Circumstances    24

9.5

  Section 409A Compliance    24

9.6

  Transition Rules    24

9.7

  Successors and Assigns    25

9.8

  Disputes    25

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page

9.9

  Withholding    25

9.10

  Amendment or Termination    25

9.11

  Designation of Beneficiary    26

9.12

  Governing Law    26

9.13

  Full Satisfaction    26

9.14

  Payments on Behalf of Persons Under Incapacity    26

9.15

  Limitation of Rights    27

9.16

  Exempt ERISA Plan    27

9.17

  Notice    27

9.18

  Errors and Misstatements    27

9.19

  Pronouns and Plurality    27

9.20

  Severability    28

9.21

  Status    28

9.22

  Headings    28

 

ii



--------------------------------------------------------------------------------

MATTEL, INC. DEFERRED COMPENSATION AND PIP EXCESS PLAN

(POST-2004)

(Effective as of January 1, 2005)

Preamble

Mattel, Inc., a Delaware corporation (the “Company”) maintains the Mattel, Inc.
Deferred Compensation and PIP Excess Plan, as it may be amended (the “DCPEP” or
the “Plan”) to provide deferred compensation benefits for a select group of
management or highly compensated employees. As a result of the enactment in 2004
of Section 409A of the Internal Revenue Code of 1986, as amended from time to
time (the “Code”), the Company wishes to adopt this document, the Mattel, Inc.
Deferred Compensation and PIP Excess Plan (Post-2004), to reflect the terms that
will govern amounts that were deferred (within the meaning of Treas. Reg.
§1.409A-6(a)(1)) under the DCPEP in taxable years beginning on and after
January 1, 2005. The terms of the DCPEP as in effect on October 3, 2004 will
continue to govern amounts under the DCPEP that were deferred (with the meaning
of Treas. Reg. §1.409A-6(a)(1)) during taxable years beginning prior to
January 1, 2005, except that the administration provisions of Article VIII of
this Plan document will apply to all amounts deferred under the Plan, whether
on, before or after January 1, 2005. For these purposes, an amount is considered
deferred before January 1, 2005, if before such date, the employee had a legally
binding right to be paid the amount (within the meaning of Treas. Reg.
§1.409A-1(b)(1)), and the right to the amount was earned and vested (within the
meaning of Treas. Reg. §1.409A-6(a)).

The Plan is designed to provide deferred compensation benefits for a select
group of management or highly compensated employees through deferrals of salary
and incentive compensation and Company contributions. The Plan is also designed
to provide for certain benefits that cannot be provided under a tax-qualified
defined contribution retirement plan of the Company due to the limitations of
Sections 401(a)(17), 401(k)(3), 401(m), 402(g) and 415(c) of the Code.

The plan document shall be effective as of January 1, 2005, subject to
Section 9.6 hereof.

ARTICLE I.

TITLE AND DEFINITIONS

1.1 Title.

The Plan shall be known as the Mattel, Inc. Deferred Compensation and PIP Excess
Plan and this document shall be referred to as the Mattel, Inc. Deferred
Compensation and PIP Excess Plan (Post-2004).



--------------------------------------------------------------------------------

1.2 Definitions.

Whenever the following words and phrases are used in the Plan, with the first
letter capitalized, they shall have the meanings specified below.

(a) “Account” or “Accounts” shall mean a Participant’s Deferral Account, Excess
401(k) Deferral Account, Company Automatic Account, Company Discretionary
Account and Company Matching Account. Such Accounts may be divided into
subaccounts (based on the source of the Deferrals or Company Contributions, on a
Plan Year basis, or such other basis determined by the Committee) and shall be
reflected as a book reserve entry in the Company’s accounting records.

(b) “Base Salary” shall mean a Participant’s annual cash base salary, excluding
bonus, incentive and all other remuneration for services rendered to the Company
or a Participating Company, prior to reduction for any salary contributions to a
plan established pursuant to Sections 125 or 132(f) of the Code or a plan
qualified pursuant to Section 401(k) of the Code. Base Salary shall also include
short-term disability payments from the Company or a Participating Company until
the earlier of a Participant’s qualification for long-term disability benefits,
Severance or the end of the six-month period after the Participant’s disability
leave of absence commences.

(c) “Beneficiary” or “Beneficiaries” shall mean the person or persons, including
a trustee, personal representative or other fiduciary, last designated in
writing by a Participant or otherwise in accordance with Section 9.11 to receive
the undistributed benefits specified hereunder in the event of the Participant’s
death.

(d) “Board” shall mean the Board of Directors of the Company.

(e) “Change in Control” shall mean a “change in control event” described in
Treas. Reg. §1.409A-3(i)(5).

(f) “Code” shall have the meaning ascribed to such term in the Preamble. Any
reference to any section of the Code shall also be a reference to any successor
provision and any Department of the Treasury regulation promulgated thereunder.

(g) “Committee” shall mean the Compensation Committee of the Board or the
committee or individual appointed by the Compensation Committee of the Board in
accordance with Article VIII.

(h) “Common Stock” shall mean the Company’s common stock, par value $1.00 per
share.

(i) “Company” shall have the meaning ascribed to such term in the Preamble. Any
reference to the Company shall also be a reference to any successor corporation.

 

-2-



--------------------------------------------------------------------------------

(j) “Company Automatic Account” shall mean the bookkeeping account maintained by
the Company for each Participant that is credited with an amount equal to the
Company Automatic Contributions, if any, debited by amounts equal to all
distributions to and withdrawals made by the applicable Participant and/or his
or her Beneficiary and adjusted for investment earnings and losses pursuant to
Article V.

(k) “Company Automatic Contributions” shall mean any automatic contributions
credited by the Company under the Plan in respect of certain Participants
pursuant to Section 3.2.

(l) “Company Contributions” shall mean the Company Automatic Contributions, the
Company Discretionary Contributions and the Company Matching Contributions.

(m) “Company Discretionary Account” shall mean the bookkeeping account
maintained by the Company for each Participant that is credited with an amount
equal to the Company Discretionary Contributions, if any, debited by amounts
equal to all distributions to and withdrawals made by the applicable Participant
and/or his or her Beneficiary and adjusted for investment earnings and losses
pursuant to Article V.

(n) “Company Discretionary Contributions” shall mean any discretionary
contributions credited by the Company under the Plan in respect of Participants
pursuant to Section 3.4.

(o) “Company Matching Account” shall mean the bookkeeping account maintained by
the Company for each Participant that is credited with an amount equal to the
Company Matching Contributions, if any, debited by amounts equal to all
distributions to and withdrawals made by the applicable Participant and/or his
or her Beneficiary and adjusted for investment earnings and losses pursuant to
Article V.

(p) “Company Matching Contributions” shall mean any employer matching
contribution credited by the Company under the Plan in respect of Participants
pursuant to Section 3.3.

(q) “Company Retirement Plan” shall mean a tax-qualified defined contribution
retirement plan sponsored by the Company or a Participating Company.

(r) “Compensation” shall mean Base Salary, Short-Term Incentive Bonus, Long-Term
Incentive Bonus and Discretionary Payments.

(s) “Deferrals” shall mean the amount credited to a Participant’s Account under
the Plan to reflect the Participant’s interests in the Plan attributable to his
or her elective deferrals of Compensation.

(t) “Deferral Account” shall mean the bookkeeping account maintained by the
Company for each Participant that is credited with amounts equal to the portion
of the Participant’s Compensation that such Participant elects to defer pursuant
to Sections

 

-3-



--------------------------------------------------------------------------------

3.1(b)(i) and (ii) as and when such Compensation otherwise would have been paid
to the Participant, debited by amounts equal to all distributions to and
withdrawals made by the Participant and/or his or her Beneficiary and adjusted
for investment earnings and losses pursuant to Article V. The Deferral Account
shall be further divided into a Base Salary Deferral Subaccount, Short-Term
Incentive Bonus Deferral Subaccount, Long-Term Incentive Bonus Deferral
Subaccount and Discretionary Payment Deferral Subaccount.

(u) “Deferral Election Form” shall mean the form(s) specified by the Committee
for purposes of allowing Eligible Employees to elect to make Deferrals under the
Plan, to specify the time and the form of payment of Deferrals and Company
Contributions and to make other elections with respect to the Participant’s
Accounts. Any reference herein to an election, designation or other action by a
Participant in writing shall be deemed to include an electronic election,
designation or act made on the Internet to the extent permitted by applicable
law.

(v) “Disability” shall mean (i) the inability of a Participant to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months or (ii) a medically
determinable physical or mental impairment of a Participant that can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months and which has resulted in the Participant receiving income
replacement benefits for a period of not less than three months under an
accident and health plan of the Company or its affiliate. Notwithstanding the
foregoing, no distribution on account of a Participant’s Disability will be made
to the extent that such Disability does not satisfy the requirements in Treas.
Reg. §1.409A-3(i)(4)(i).

(w) “Discretionary Payments” shall mean any compensation payment or award that
is specified by the Committee to be eligible for Deferral under the Plan.

(x) “Distributable Amount” shall mean the sum of the vested balance of a
Participant’s Deferral Account, Excess 401(k) Deferral Account, Company
Automatic Account, Company Discretionary Account and Company Matching Account,
as applicable, determined as of, or immediately prior to, the applicable Payment
Date. The Distributable Amount shall be determined on a Plan Year basis except
in connection with distributions on account of the Participant’s death.

(y) “Election Period” shall mean the period specified by the Committee from time
to time during which a Participant may elect to make or change Deferrals
pursuant to Article III, provided that the Election Period must conclude prior
to the December 31 of the Plan Year prior to the Plan Year with respect to which
the services underlying the applicable Compensation are to be performed or with
respect to which the relevant performance period commences, as applicable.
Notwithstanding the foregoing, with respect to New Hire Elections, the Election
Period for Deferrals of Base Salary (including any Excess 401(k) Deferrals
pursuant to Section 3.1(b)(iii)) paid for services to be

 

-4-



--------------------------------------------------------------------------------

performed after the election is made shall be the 30-day period after the date
the Eligible Employee becomes eligible to participate in the Plan in accordance
with Section 1.2(z).

(z) “Eligible Employee” shall mean those employees designated by the Committee
in its sole discretion from a select group of management or highly compensated
employees of the Company or any Participating Company. Any Eligible Employee
shall continue to be eligible to participate in the Plan until he or she ceases
to be an Eligible Employee, whether by reason of his or her Severance, death or
Disability or by reason of the Committee’s determination that he or she should
no longer be designated as an Eligible Employee (it being understood that the
Committee’s determination that an Eligible Employee should no longer be
designated as an Eligible Employee shall only be effective for a Plan Year if
made before the end of the applicable Election Period for such Plan Year and, if
made thereafter, shall only be effective for Plan Years commencing after the end
of the next Election Period). The Committee’s selection of any employee who is
not an “Eligible Employee” as of January 1, 2009 shall take effect on the
January 1 immediately following such selection; provided, however, that the
Committee’s selection of a New Hire shall take effect 30 calendar days following
the New Hire’s most recent date of hire if such date of hire occurs between
January 1 and September 30 of the applicable calendar year.

(aa) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, or any successor statute. Any reference to any
section of ERISA shall also be a reference to any successor provision and any
Department of Labor regulation promulgated thereunder.

(bb) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the applicable rules and regulations thereunder. Any references to any
section of the Exchange Act shall also be a reference to any successor
provision.

(cc) “Excess 401(k) Deferral Account” shall mean the bookkeeping account
maintained by the Company for each Participant that is credited with an amount
equal to the Participant’s Compensation that such Participant elects to defer
pursuant to Section 3.1(b)(iii), debited by amounts equal to all distributions
to and withdrawals made by the Participant and/or his or her Beneficiary and
adjusted for investment earnings and losses pursuant to Article V.

(dd) “Excess 401(k) Deferrals” shall mean the amount, if any, which a
Participant may not contribute to any Company Retirement Plan by reason of
Sections 401(a)(17), 401(k)(3), 401(m), 402(g) or 415(c) of the Code and the
regulations issued thereunder.

(ee) “Fair Market Value” shall mean the closing price of the Common Stock on the
New York Stock Exchange at the close of normal trading hours for that day, or,
if the New York Stock Exchange is closed on that day, the next preceding day on
which the New York Stock Exchange was open.

 

-5-



--------------------------------------------------------------------------------

(ff) “Hardship” shall mean a severe financial hardship to the Participant
resulting from (i) an illness or accident of the Participant, the Participant’s
spouse, the Participant’s beneficiary or the Participant’s dependent (as defined
in Section 152 of the Code, without regard to Sections 152(b)(1), (b)(2) and
(d)(1)(B)), (ii) loss of the Participant’s property due to casualty, or
(iii) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant. The events that would
constitute a Hardship will depend upon the facts and circumstances of each case,
but, in any case, a Hardship Distribution may not be made to the extent that
such Hardship does not satisfy the requirements of Treas. Reg.
§1.409A-3(i)(3)(i).

(gg) “Hardship Distribution” shall mean a distribution due to Hardship, made in
accordance with Section 7.2 hereof.

(hh) “Investment Fund” shall mean one or more of the investment funds selected
by the Committee pursuant to Section 4.1 which shall be used to determine the
return increments to be credited to each Participant’s Account. The Stock
Equivalent Account shall be considered an Investment Fund for purposes of the
Plan.

(ii) “Long-Term Incentive Bonus” shall mean any incentive award designated by
the Committee as a long-term incentive bonus that is earned with respect to a
Long-Term Incentive Bonus performance period.

(jj) “New Hire” shall mean an Eligible Employee who has not performed services
for the Company or its affiliates during the 24-month period ending on the date
of the Eligible Employee’s most recent hire date.

(kk) “New Hire Election” shall mean an “initial deferral election” to defer Base
Salary that is made by a New Hire within the “first year of eligibility” (all
within the meaning of Treas. Reg. §1.409A-2(a)(7)), subject to the requirements
of Section 1.2(y).

(ll) “Participant” shall mean any Eligible Employee who has become a Participant
in accordance with Article II and who has not received a complete distribution
of all amounts credited to his or her Account.

(mm) “Participating Company” shall mean any affiliate of the Company.

(nn) “Payroll Date” shall mean, with respect to any Participant, the date
Compensation otherwise would have been paid to the Participant.

(oo) “Payment Date” shall mean one of the following dates after which payment of
Deferrals and Company Contributions, if applicable, is to be made or begin to be
made: (1) the first January or July that is at least six months following a
Participant’s Severance, (2) the first business day of the month following the
month in which a Participant’s death occurs, (3) the first business day of the
month following the month in which a Participant’s Disability occurs, (4) the
first business day of the month following

 

-6-



--------------------------------------------------------------------------------

the month in which a Change in Control occurs or (5) the Scheduled Withdrawal
Date, as applicable. Notwithstanding the foregoing, payment of Company
Discretionary Contributions may be made in accordance with the distribution
schedule established by the Company in accordance with Section 3.4.

(pp) “Plan” or “DCPEP” shall have the meaning ascribed to such term in the
Preamble.

(qq) “Plan Year” shall mean the calendar year.

(rr) “Retirement” shall mean a Participant’s Severance at or after the
attainment of age 55, provided that as of the date of such “separation from
service,” the Participant has been credited with at least five years of service
under the terms of a Company Retirement Plan.

(ss) “Rule 16b-3” shall mean Rule 16b-3 under the Exchange Act, as such Rule may
be amended from time to time.

(tt) “Scheduled Withdrawal Date” shall be January of the Plan Year elected by
the Participant for an in-service withdrawal, if any, as set forth on the
applicable Deferral Election Form.

(uu) “Section 409A” shall mean Section 409A of the Code and the regulations and
other guidance promulgated thereunder.

(vv) “Severance” shall mean a Participant’s “separation from service” within the
meaning of Treas. Reg. §1.409A-1(h), whether voluntary or involuntary, and
whether or not treated by the Company or a Participating Company as a
termination of employment. For purposes of this paragraph, a Participant on a
leave of absence due to any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than six months, where such impairment causes the
employee to be unable to perform the duties of his or her position of employment
or any substantially similar position of employment, will not be treated by the
Company or a Participating Company as a “separation from service” if the period
of such leave does not exceed 24 months. The Committee retains the discretion
pursuant to Treas. Reg. §1.409A-1(h)(4) to determine whether a “separation from
service” has occurred in connection with any asset purchase transaction.

(ww) “Short-Term Incentive Bonus” shall mean the annual incentive award earned
by a Participant under the Mattel, Inc. Incentive Plan or its successor plan and
any other incentive award designated by the Committee as a short-term incentive
bonus that is earned with respect to a Plan Year.

(xx) “Stock Equivalent Account” shall mean an investment fund subaccount that is
credited with the hypothetical purchase of whole or fractional shares of Common
Stock. The Participant shall not have any rights as a stockholder of the Company
with respect to the hypothetical shares of Common Stock credited to the Stock
Equivalent

 

-7-



--------------------------------------------------------------------------------

Accounts. Cash dividends, if any, shall be credited to a Participant’s Stock
Equivalent Account in accordance with Section 5.1(c) and the number of
hypothetical shares of Common Stock credited to Stock Equivalent Accounts shall
be adjusted in accordance with Section 5.1(e).

ARTICLE II.

PARTICIPATION

An Eligible Employee shall become a Participant in the Plan by electing to make
Deferrals in accordance with Section 3.1 or as a result of receiving a Company
Automatic Contribution pursuant to Section 3.2 and filing such other forms as
the Committee may reasonably require for participation hereunder. An Eligible
Employee must be a participant in a Company Retirement Plan in order to defer
any Compensation to the Excess 401(k) Deferrals Account under the Plan. The
Committee shall establish from time to time such other requirements as it
determines in its sole discretion are necessary. If an Eligible Employee fails
to file a Deferral Election Form by the prescribed time in accordance with
Section 3.1, such Eligible Employee shall be deemed to have elected, with
respect to the applicable performance period, not to defer any Compensation
under the Plan. The Committee may remove any Participant from active
participation in the Plan in its sole discretion, it being understood that such
removal will not affect such Participant’s Deferral elections with respect to
any performance period that commenced prior to such removal or such
Participant’s rights with respect to amounts previously deferred hereunder.

ARTICLE III.

DEFERRAL ELECTIONS

3.1 Elections to Defer Compensation.

(a) General Rule. Each Eligible Employee may defer Compensation by filing with
the Committee a Deferral Election Form that conforms to the requirements of this
Section 3.1, no later than the last day of the applicable Election Period
preceding the Plan Year for which it is effective. An election to defer
Compensation must be filed during the Election Period. An Eligible Employee may
change an election to defer Compensation at any time before the time such
election becomes irrevocable in accordance with Section 3.1(d).

(b) Deferral Amounts. The amount of Compensation which an Eligible Employee may
elect to defer in accordance with Section 3.1(a) is subject to the following
limitations:

(i) An Eligible Employee shall be permitted to defer to the Participant’s
Deferral Account up to (but not more than) 90% (effective as of January 1, 2009,
such limit shall be 75%) of such Eligible Employee’s Base Salary.

 

-8-



--------------------------------------------------------------------------------

(ii) An Eligible Employee (other than a New Hire making a New Hire Election)
shall be permitted to defer to the Eligible Employee’s Deferral Account all or
part of any Short-Term Incentive Bonus, Long-Term Incentive Bonus or
Discretionary Payments.

(iii) If an Eligible Employee who participates in a Company Retirement Plan has
made the maximum elective contributions under Sections 402(g) or 401(k)(3) of
the Code with respect to such plan, then such Eligible Employee shall be
permitted to defer up to (but not more than) 20% of Participant’s Base Salary to
the Eligible Employee’s Excess 401(k) Deferrals Account.

Notwithstanding the limitations established above, to the extent permitted by
Section 409A, (1) the total amount deferred by an Eligible Employee may be
limited in any Plan Year, if necessary, to satisfy the Eligible Employee’s
income and employment tax withholding obligations (including Social Security,
unemployment and Medicare), as determined in the sole and absolute discretion of
the Committee and (2) the total amount deferred by an Eligible Employee for a
Plan Year may be limited, if necessary, to satisfy the Eligible Employee’s
employee benefit plan contribution requirements, provided that, in the case of
(1) and (2), such reduction is determined prior to the conclusion of the
applicable Election Period.

(c) Ordering Rule. If an Eligible Employee elects to defer Compensation to his
or her Deferral Account and to his or her Excess 401(k) Deferrals Account, the
Deferrals will be deducted from the Eligible Employee’s Compensation and
credited to the Eligible Employee’s Deferral Account before any Deferrals are
credited to the Eligible Employee’s Excess 401(k) Deferrals Account.

(d) Duration of Deferral Election. An Eligible Employee’s election to defer any
Compensation shall be irrevocable at the end of the Election Period and may not
be modified or revoked thereafter unless otherwise permitted by the Committee on
terms consistent with Section 409A (including pursuant to Section 7.2(d)). An
Eligible Employee’s Deferral elections shall be valid and effective only for the
Plan Year with respect to which the election is made and an Eligible Employee
may not change the amount of his or her Deferrals during a Plan Year, except
that a Deferral election of Excess 401(k) Deferrals for any Plan Year (including
any such Deferral election made pursuant to a New Hire Election) shall remain
intact unless and until the Participant files a Deferral Election Form changing
such Deferral election with the Committee. If a new Deferral election is not
made with respect to any subsequent Plan Year under this Article III, an
Eligible Employee’s Compensation with respect to such subsequent Plan Year will
not be deferred under the Plan.

3.2 Company Automatic Contributions. Within five business days of each Payroll
Date, the Company Automatic Account of each eligible Participant shall be
credited with the Company Automatic Contributions. The Company Automatic
Contributions shall be determined by subtracting the amount of the Company
contribution allocated to the Participant’s “Company automatic contribution
account” under any Company Retirement

 

-9-



--------------------------------------------------------------------------------

Plan for the Payroll Date from an amount equal to a percentage of the
Participant’s Base Salary for such Payroll Date according to the Participant’s
attained age as of the last Payroll Date, as follows:

 

Participant’s Age at Last Valuation Date

 

Percentage of Base Salary

20 but less than 30 years

  3%

30 but less than 40 years

  4%

40 but less than 45 years

  5%

45 but less than 50 years

  6%

50 but less than 55 years

  7%

55 years and older           

  8%

Notwithstanding the above, the Company reserves the right in its sole discretion
to change the Company Automatic Contributions for a Plan Year prior to the
conclusion of the applicable Election Period.

3.3 Company Matching Contributions. Within five business days of each Payroll
Date, the Company Matching Account of each Participant shall be credited with
the Company Matching Contributions. The Company Matching Account shall be
divided into a Company Matching Deferral Subaccount representing the Company
Matching Contributions, if any, related to any Deferral of Compensation and a
Company Matching Excess 401(k) Deferrals Subaccount representing the Company
Matching Contributions, if any, related to Deferrals of Compensation on account
of any Excess 401(k) Deferrals.

(a) The Company Matching Contributions allocated to the Company Matching
Deferral Subaccount shall be an amount equal to the sum of (i) and (ii) below:

(i) an amount equal to 100% of the first 2% of the Participant’s Deferrals of
Base Salary into the Deferral Account for such Payroll Date.

(ii) an amount equal to 50% of the next 4% of the Participant’s Deferrals of
Base Salary into the Deferral Account for such Payroll Date.

(b) The Company Matching Contributions allocated to the Company Matching Excess
401(k) Deferrals Subaccount shall be an amount equal to the sum of (i) and
(ii) below:

(i) an amount equal to 100% of the first 2% of the Participant’s Compensation
deferred to the Excess 401(k) Deferrals Account for such Payroll Date.

(ii) an amount equal to 50% of the next 4% of the Participant’s Compensation
deferred to the Excess 401(k) Deferrals Account for such Payroll Date.

(c) Notwithstanding the above, the Company reserves the right in its sole
discretion to change the Company Matching Contributions for a Plan Year prior to
the conclusion of the applicable Election Period.

 

-10-



--------------------------------------------------------------------------------

3.4 Company Discretionary Contributions. The Company, in its sole discretion,
may make Company Discretionary Contributions at any time, provided that the
distribution schedule of any such contribution must be established by the
Company at the time the Participant obtains a legally binding right (within the
meaning of Treas. Reg. §1.409A-1(b)(1)) to be paid such contribution (or, if
permitted by the Company and such contribution satisfies the continued service
requirements of Treas. Reg. §1.409A-2(a)(5), by the Participant within 30 days
after such contribution).

3.5 FICA and Other Taxes.

(a) Annual Deferral Amounts. For each Plan Year in which a Participant makes a
Deferral under Section 3.1, the Company shall withhold from that portion of the
Participant’s Compensation that is not being deferred, in a manner determined by
the Company, the Participant’s share of FICA and other employment taxes on such
amount. If necessary, to the extent permitted by Section 409A, the Committee may
reduce the Participant’s Deferrals under Section 3.1 in order to comply with
this Section.

(b) Company Contributions. For each Plan Year in which a Participant is credited
with Company Contributions pursuant to Sections 3.2, 3.3 or 3.4, the Company
shall withhold from the Participant’s Compensation that is not deferred, in a
manner determined by the Company, the Participant’s share of FICA and other
employment taxes. If necessary, to the extent permitted by Section 409A, the
Committee may reduce the Participant’s Company Contributions in order to comply
with this Section.

ARTICLE IV.

INVESTMENTS

4.1 Investment Funds.

(a) Generally. In the manner specified by the Committee, Participants may elect
one or more Investment Funds to be used to determine the additional amounts to
be credited to their Accounts. Although the Participant may designate the
Investment Funds, the Committee shall not be bound by such designation. The
Committee shall select from time to time, in its sole discretion, the Investment
Funds to be available under the Plan.

(b) No Actual Investment. Notwithstanding any other provision of the Plan that
may be interpreted to the contrary, the Investment Funds are to be used for
measurement purposes only, and a Participant’s election of any such Investment
Fund, the allocation of such Participant’s Accounts thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant’s Accounts shall not be considered or construed in any manner as an
actual investment of such Participant’s Accounts in any such Investment Fund. In
the event that the Company or the trustee of the trust described in Section 9.2,
in its own discretion, decides to invest funds in any or all of the Investment
Funds, no Participant shall have any rights in or to such investments. Without
limiting the foregoing, a Participant’s Accounts at all times

 

-11-



--------------------------------------------------------------------------------

shall be a bookkeeping entry only and shall not represent any investment made on
his or her behalf by the Company. The Participant at all times shall remain an
unsecured creditor of the Company.

4.2 Investment Elections. Participants may, subject to Section 4.1(a), designate
how their Deferrals and Company Contributions shall be deemed to be invested
under the Plan.

(a) At the time of making the Deferral elections described in Section 3.1, the
Participant shall designate, on a form or in the manner provided by the
Committee (any which form or manner shall set forth or provide an opportunity to
elect different Investment Funds for different percentage increments of the
amounts being deferred, in accordance with rules established by the Committee),
the type of Investment Funds in which the Participant’s Account shall be deemed
to be invested for purposes of determining the amount of earnings or losses to
be credited to that Account.

(b) A Participant may elect to change the Investment Fund allocations of the
Participant’s Accounts daily by filing an election, on a form or in the manner
provided by the Committee, which election specifies in whole percentages the
amounts to be transferred from the specific Accounts and specifies the new
Investment Fund; provided, however, that (x) amounts not previously credited to
the Stock Equivalent Account may not be transferred to the Stock Equivalent
Account at any time other than in accordance with Section 4.3 and the Company’s
insider trading policy and (y) no amounts credited to the Stock Equivalent
Account may be transferred to any other Investment Fund. Any election to change
an Investment Fund shall be effective on the first business day following the
receipt by the Committee of such election.

(c) The Committee has the discretion to determine at any time that no additional
Deferrals shall be credited to the Stock Equivalent Account of any Participant.
In the event all Stock Equivalent Accounts are frozen, the Committee may permit
any affected Participant to change such Participant’s Investment Fund allocation
with respect to future Deferrals.

(d) If a Participant fails to elect an Investment Fund, such Participant shall
be deemed to have elected the default Investment Fund (as specified by the
Committee) for all of such Participant’s Accounts.

(e) Participants who incur a Severance but have not yet commenced distributions
under Article VII or Participants or Beneficiaries who are receiving installment
payments may continue to make investment elections pursuant to this Section 4.2,
except as otherwise determined by the Committee.

4.3 Compliance with the Exchange Act.

(a) Any Participant or Beneficiary who is subject to Section 16 of the Exchange
Act shall have his or her Investment Fund elections under the Plan subject to
the requirements of the Exchange Act, as interpreted by the Committee. Any such

 

-12-



--------------------------------------------------------------------------------

Participant or Beneficiary who elects to have any portion of his or her Deferral
Account, Excess 401(k) Deferrals Account, Company Automatic Account, Company
Discretionary Account and Company Matching Account or his or her future
Deferrals or Company Contributions invested in the Stock Equivalent Account may
not make an election with the opposite effect under any other Company-sponsored
plan until six months and one day following the original election. Any such
Participant or Beneficiary who wishes to elect any change affecting the time or
form of distribution of his or her Stock Equivalent Account balance must first
obtain the prior approval of the Compensation Committee of the Board.

(b) Notwithstanding any other provision of the Plan or any rule, instruction,
Deferral Election Form or other form, the Plan and any such rule, instruction or
form shall be subject to any additional conditions or limitations set forth in
any applicable exemptive rule under Section 16 of the Exchange Act (including
any amendment to Rule 16b-3) and Rule 10b-5 promulgated under the Exchange Act
that are requirements for the application of such exemptive rule. To the extent
permitted by applicable law, such Plan provision, rule, instruction or form
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.

ARTICLE V.

ACCOUNTS

5.1 Accounts.

(a) The Committee shall establish and maintain a Deferral Account, Excess 401(k)
Deferrals Account, Company Automatic Account, Company Discretionary Account and
Company Matching Account for each Participant under the Plan. Each Participant’s
Accounts shall be further divided into separate subaccounts (“investment fund
subaccounts”), each of which corresponds to an Investment Fund elected by the
Participant pursuant to Section 4.2.

(b) Within five business days of each Payroll Date, the Committee shall credit
the investment fund subaccounts of the Participant’s Accounts with an amount
equal to Compensation deferred by the Participant during the applicable pay
period in accordance with the Participant’s Deferral Election Form under
Section 3.1.

(c) A Participant’s Stock Equivalent Account shall be credited on the date cash
dividends are paid with a hypothetical number of whole or fractional shares of
Common Stock equivalent to the quotient of (i) any cash dividend payment on the
number of shares of Common Stock equal to the number of whole or fractional
hypothetical shares of Common Stock in such Stock Equivalent Account on the
record date for such dividend, divided by (ii) the Fair Market Value of a share
of Common Stock on the applicable dividend payment date.

(d) A Participant’s Accounts shall be credited or debited as of each business
day based on the performance of each Investment Fund selected by the
Participant, as

 

-13-



--------------------------------------------------------------------------------

determined by the Committee in its sole discretion based on the performance of
the Investment Funds themselves, and also credited with an amount equal to any
Deferrals and/or Company Contributions pursuant to subsection (b) and debited by
amounts equal to all payments to the Participant and/or his or her Beneficiary.

(e) In the event of any change in outstanding Common Stock by reason of any
stock dividend or split, recapitalization, merger, consolidation, combination or
exchange of shares, spin-off or other similar corporate change affecting the
Common Stock, the Committee shall make such adjustments, if any, that it deems
appropriate in the number of hypothetical shares of Common Stock then credited
to Stock Equivalent Accounts. Any and all such adjustments shall be conclusive
and binding.

ARTICLE VI.

VESTING

Each Participant shall be 100% vested in such Participant’s Deferral Account,
Excess 401(k) Deferrals Account, Company Automatic Account and Company Matching
Account at all times. A Participant’s Company Discretionary Account, if any,
shall be subject to such vesting schedule as the Committee may establish at the
time the Company Discretionary Contributions are made to the Plan.

ARTICLE VII.

DISTRIBUTIONS

7.1 Distribution of Accounts. Except as provided in Sections 3.4 or 7.1(e)(ii),
a Participant’s Accounts will become distributable as a result of the first of
the following permissible payment events to occur: (1) a Participant’s Severance
(including on account of Retirement); (2) a Participant’s Disability; (3) a
Participant’s death; or (4) a Scheduled Withdrawal Date. At the time a
Participant elects to defer amounts hereunder, such Participant shall make an
election with respect to the form of payment of such Deferrals, in accordance
with the requirements set forth below or as otherwise provided by the Committee,
by filing a Deferral Election Form with the Committee. Any Deferral of Excess
401(k) Deferrals shall be paid in the form of a lump sum unless a Participant
shall make an election with respect to the form of payment of such Deferrals by
filing a Deferral Election Form with the Committee.

(a) Distribution at Severance other than on Account of Retirement. With respect
to elections to commence distributions upon a Severance other than on account of
Retirement, a Participant shall elect to receive his or her Distributable Amount
(determined on a Plan Year basis) in (i) two to five annual installments as
specified by the Committee in a Deferral Election Form, provided that in no
event shall any installment payment remain payable after the fifth Plan Year
following the Plan Year in which a Participant’s Severance other than on account
of Retirement occurs, or (ii) a lump sum. Except as provided in Section 3.4, all
amounts deferred for any Plan Year that

 

-14-



--------------------------------------------------------------------------------

are payable upon a Participant’s Severance other than on account of Retirement
must be payable upon the same distribution schedule (for this purpose,
Short-Term Incentive Bonus amounts shall be deemed deferred during the Plan Year
to which the actual performance relates, Long-Term Incentive Bonus amounts shall
be deemed to have been deferred in the first Plan Year of the applicable
performance period, and all other Compensation (and related Company
Contributions) shall be deemed deferred during the Plan Year such Compensation
otherwise would have been paid to the Participant). Payment shall be made or
commence, as applicable, on or as soon as administratively practicable following
the Payment Date. If no distribution election is made or if the Distributable
Amount (for this purpose, determined on a Plan Year basis) is less than $5,000,
the distribution shall be in the form of a lump sum. For purposes of the
foregoing, if a Participant elects to receive a Distributable Amount in the form
of annual installments, the Distributable Amount shall be determined as of the
last business day of the month in which such Participant’s Severance other than
on account of Retirement occurs.

(b) Distribution at Retirement. With respect to elections to commence
distributions upon Retirement, a Participant shall elect to receive his or her
Distributable Amount (determined on a Plan Year basis) in (i) two to fifteen
annual installments as specified by the Committee in a Deferral Election Form,
provided that in no event shall any installment payment remain payable after the
fifteenth Plan Year following the Plan Year in which the Participant’s
Retirement occurs, or (ii) a lump sum. Except as provided in Section 3.4, all
amounts deferred for any Plan Year that are payable upon a Participant’s
Retirement must be payable upon the same distribution schedule (for this
purpose, Short-Term Incentive Bonus amounts shall be deemed deferred during the
Plan Year to which the actual performance relates, Long-Term Incentive Bonus
amounts shall be deemed to have been deferred in the first Plan Year of the
applicable performance period, and all other Compensation (and related Company
Contributions) shall be deemed deferred during the Plan Year such Compensation
otherwise would have been paid to the Participant). Payment shall be made or
commence, as applicable, on or as soon as administratively practicable following
the Payment Date. If no distribution election is made or if the Distributable
Amount (for this purpose, determined on a Plan Year basis) is less than $5,000,
the distribution shall be in the form of a lump sum. For purposes of the
foregoing, if a Participant elects to receive a Distributable Amount in the form
of annual installments, the Distributable Amount shall be determined as of the
last business day of the month in which such Participant’s Retirement occurs.

(c) Distribution upon Disability. With respect to elections to commence
distributions upon a Participant’s Disability, a Participant may elect to
receive his or her Distributable Amount (determined on a Plan Year basis) in
(i) two to fifteen annual installments, provided that in no event shall any
installment payment remain payable after the fifteenth Plan Year following the
Plan Year in which the Participant incurs a Disability, or (ii) a lump sum.
Payment shall be made or commence, as applicable, on or as soon as
administratively practicable following the Payment Date. If no distribution
election is made or if the Distributable Amount (for this purpose, determined on
a Plan Year basis) is less than $5,000, the distribution shall be in the form of
a lump sum. For

 

-15-



--------------------------------------------------------------------------------

purposes of the foregoing, if a Participant elects to receive a Distributable
Amount in the form of annual installments, the Distributable Amount shall be
determined as of the valuation date set forth in Section 7.4(d) for the first
annual installment payment.

(d) Distribution at Death. With respect to elections to commence distributions
upon a Participant’s death, a Participant may elect to have his or her
Distributable Amount paid to his or her Beneficiary in (i) two to five annual
installments, provided that in no event shall any installment payment remain
payable after the fifth Plan Year following the Plan Year in which the
Participant’s death occurs, or (ii) a lump sum. Payment shall be made or
commence, as applicable, on or as soon as administratively practicable following
the Payment Date. If no distribution election is made or if the Distributable
Amount is less than $50,000, the distribution shall be in the form of a lump sum
to the Participant’s Beneficiary. For purposes of the foregoing, if a
Participant elects to receive the Distributable Amount in the form of annual
installments, the Distributable Amount shall be determined as of the valuation
date set forth in Section 7.4(d) for the first annual installment payment. If a
Participant dies after the date distributions commence pursuant to Sections
7.1(a), (b), (c) or (e), the Participant’s Accounts shall continue to be
distributed to the Participant’s Beneficiary in accordance with the
Participant’s election under Sections 7.1(a), (b), (c) or (e).

(e) Distribution on a Scheduled Withdrawal Date.

(i) In the case of a Participant who has elected a Scheduled Withdrawal Date for
a distribution while still in the employ of the Company or a Participating
Company, such Participant shall receive his or her Deferrals of Compensation
(but excluding Company Contributions and Compensation credited to the Excess
401(k) Deferrals Account) as shall have been elected by the Participant to be
subject to the Scheduled Withdrawal Date (the “Withdrawal Amount”). A
Participant’s Scheduled Withdrawal Date with respect to the Withdrawal Amount
must be in January and must be no earlier than the third Plan Year to commence
following the year of Deferral. With respect to elections to commence
distributions upon a Scheduled Withdrawal Date, such Participant may elect to
receive the applicable amount in (i) two to five annual installments or (ii) a
lump sum. If the Deferral Election Form does not specify the method of
distribution or if the Withdrawal Amount (for this purpose, determined on a Plan
Year basis) is less than $10,000 as of the Scheduled Withdrawal Date, the
distribution shall be in the form of a lump sum. For purposes of the foregoing,
if a Participant elects to receive a Withdrawal Amount in the form of annual
installments, the Withdrawal Amount shall be determined as of the valuation date
set forth in Section 7.4(d) for the first annual installment payment.

(ii) In the event of a Participant’s Severance, Disability or death while
receiving the Withdrawal Amount, the Participant’s remaining Withdrawal Amount
shall continue to be distributed in accordance with the Participant’s election
under Section 7.1(e) and the Distributable Amount (other than the Withdrawal
Amount) shall be paid in accordance with the Participant’s election, under
Section 7.1(a), (b), (c) or (d), as applicable.

 

-16-



--------------------------------------------------------------------------------

7.2 Hardship Distribution. A Participant shall be permitted to request a
Hardship Distribution of all or a portion of such Participant’s Deferral Account
under the Plan prior to the applicable date of distribution, subject to the
following restrictions:

(a) The request for a Hardship Distribution shall be made by filing such form
and documentation as is required by the Committee.

(b) The Committee shall have made a determination in its sole discretion that
the circumstances giving rise to the requested distribution constitute a
Hardship in accordance with Treas. Reg. §1.409A-3(i)(3)(i)-(iii).

(c) The Hardship Distribution amount shall be valued as of the date the election
form described in subsection (a) is approved by the Committee and shall be paid
as soon as administratively feasible thereafter. Any Hardship Distribution
amount shall be limited to the maximum amount that may be distributed in
compliance with Treas. Reg. §1.409A-3(i)(3)(ii).

(d) The Committee shall have the discretion, in the case of a Hardship
Distribution petition, to cancel the applicable Participant’s Deferral elections
with respect to future Compensation (which cancellation may be in addition to or
instead of a Hardship Distribution) in accordance with Treas. Reg.
§1.409A-3(j)(4)(viii).

7.3 Change in Control. If a Change in Control occurs, a Participant who has not
received a complete distribution of the amounts credited to his or her Accounts
as of the date of the Change in Control shall receive a distribution of all
amounts remaining in the Participant’s Accounts in a lump sum payment on the
Payment Date and all Deferrals under the Plan shall cease on the valuation date
set forth in Section 7.4(c). For purposes of this Section 7.3, the amount of the
Participant’s Accounts shall be valued as of the valuation date set forth in
Section 7.4(c).

7.4 Miscellaneous Distribution Rules.

(a) Changes to Distribution Elections. A Participant may make an election to
postpone the Payment Date of any distribution hereunder on account of a
Participant’s Severance (including a Severance on account of Retirement),
Scheduled Withdrawal Date or Disability by giving the Committee notice, in a
form and in the manner provided by the Committee, provided that (i) a
Participant may make only one election to postpone the Payment Date(s) set forth
in such Participant’s initial Deferral Election Form for each Plan Year,
(ii) any such election to postpone must be made prior to the date upon which a
Participant’s Accounts become distributable pursuant to Section 7.1, provided
that any election to postpone a Scheduled Withdrawal Date must be made not less
than 12 months prior to the Scheduled Withdrawal Date (iii) any such election to
postpone shall take effect only on the first anniversary of such election,
(iv) any such election must postpone the date of distribution by at least five
years (except that it may provide for earlier payment upon death or Disability
or in the event of a Hardship), and (v) in no event shall any amount remain
payable under the Plan following the last date upon which the Participant must
receive installment payments with respect to the applicable payment

 

-17-



--------------------------------------------------------------------------------

event pursuant to Section 7.1. For purposes of this Section, each installment
payment pursuant to an election to receive a distribution in installments shall
be construed as a separate identified payment for purposes of Treas. Reg.
§1.409A-2(b)(2)(iii).

(b) Investment Adjustments. A Participant’s Accounts shall continue to be
adjusted for investment earnings and losses pursuant to Section 4.2 of the Plan
until all amounts credited to such Participant’s Accounts under the Plan have
been distributed.

(c) Lump Sum Valuations. If an amount is paid as a lump sum distribution, the
Distributable Amount or Withdrawal Amount of the Participant’s Accounts shall be
valued as of the close of business on the last business day of the month
immediately preceding the month in which such distribution is made to the
Participant.

(d) Calculating Installments. Except as otherwise provided in Sections 7.1(a)
and (b), the Distributable Amount or Withdrawal Amount of the Participant’s
Accounts shall be valued as of the close of business on the last business day of
the month immediately preceding the month in which installment payments
commence. The installment payments made under the Plan shall be determined in
accordance with the annual fractional payment method, calculated by multiplying
the balance as determined above by a fraction, the numerator of which is one,
and the denominator of which is the remaining number of annual payments due the
Participant. By way of example, if the Participant elects five annual
installments, the first payment shall be  1/5 of the balance of such
Participant’s Accounts calculated as described above. The following year, the
payment shall be  1/4 of the balance of such Participant’s Accounts, calculated
as described above.

(e) Distributions from Stock Equivalent Account. Any amounts credited or
allocated to a Stock Equivalent Account shall be distributed in the form of
Common Stock. In no event shall the Company issue fractional shares in
connection with the distributions of a Participant’s Stock Equivalent Account.
The value of fractional hypothetical shares of Common Stock shall be distributed
to the Participant in cash, based on the Fair Market Value of a share of Common
Stock as of the most recent Valuation Date.

ARTICLE VIII.

ADMINISTRATION

8.1 Committee.

Unless and until the Committee delegates administration to an individual or
another committee as set forth below, the Plan shall be administered by the
Committee. The Committee may delegate administration (but not amendment or
termination) of the Plan to an individual or a committee of one or more
individuals (who need not be a member of the Board), and the term “Committee”
shall apply to any person or persons to whom such authority has been delegated.
If administration is delegated to an individual or a committee of one or more
individuals, the individual or committee shall have, in

 

-18-



--------------------------------------------------------------------------------

connection with the administration of the Plan, the powers theretofore possessed
by the Committee (other than the powers under Section 9.10), subject, however,
to such resolutions not inconsistent with the provisions of the Plan, as may be
adopted from time to time by the Committee and except when the exercise of such
authority would materially affect the cost of the Plan to the Company or
materially increase benefits to Participants. The Committee may terminate its
delegation of administrative authority at any time and revest in the Committee
the administration of the Plan.

8.2 Committee Action.

The Committee shall act at meetings by affirmative vote of a majority of the
members of the Committee. Any action permitted to be taken at a meeting may be
taken without a meeting if, prior to such action, a written consent to the
action is signed by all members of the Committee and such written consent is
filed with the minutes of the proceedings of the Committee. A member of the
Committee shall not vote or act upon any matter which relates solely to himself
or herself as a Participant. The Committee shall for purposes of administering
the Plan choose a secretary who shall keep minutes of the Committee’s
proceedings and all records and documents pertaining to the administration of
the Plan. The secretary may execute any certificate or other written direction
of behalf of the Committee. Notwithstanding anything to the contrary in this
Section 8.2, (i) the Committee (including any delegate of the Compensation
Committee of the Board) may appoint a plan administrator and/or other agent
pursuant to Section 8.3(h) without taking formal action pursuant to this
Section 8.2 and (ii) if the Committee makes any such appointment, the plan
administrator and/or other agent may act within the scope of its delegated
authority without Committee approval of any such act pursuant to this
Section 8.2.

8.3 Powers and Duties of the Committee. The Committee, on behalf of the
Participants and their Beneficiaries, shall enforce the Plan in accordance with
its terms, shall be charged with the general administration of the Plan, and
shall have all powers necessary to accomplish its purposes as set forth herein,
including, but not by way of limitation, the following:

(a) To select the Investment Funds in accordance with Section 4.2 hereof;

(b) To construe and interpret the terms and provisions of the Plan and to remedy
any inconsistencies or ambiguities hereunder;

(c) To select employees eligible to participate in the Plan;

(d) To compute and certify to the amount and kind of benefits payable to
Participants and their Beneficiaries;

(e) To maintain all records that may be necessary for the administration of the
Plan;

 

-19-



--------------------------------------------------------------------------------

(f) To provide for the disclosure of all information and the filing or provision
of all reports and statements to Participants, Beneficiaries or governmental
agencies as shall be required by law;

(g) To make and publish such rules for the regulation of the Plan and procedures
for the administration of the Plan as are not inconsistent with the terms hereof
or with applicable law (including Section 409A);

(h) To appoint a plan administrator and/or any other agent (any which
appointment may be made to one or more Company employees), and to delegate to
them such powers and duties in connection with the administration of the Plan as
the Committee may from time to time prescribe; and

(i) To take all actions necessary for the administration of the Plan.

8.4 Construction and Interpretation.

Subject to Section 9.5, the Committee shall have full discretion to construe and
interpret the terms and provisions of the Plan, which interpretations or
construction shall be final and binding on all parties, including but not
limited to the Company and any Participant or Beneficiary. The Committee shall
administer such terms and provisions in a uniform and nondiscriminatory manner
and in full accordance with any and all laws applicable to the Plan.

8.5 Information.

To enable the Committee to perform its functions, the Company shall supply full
and timely information to the Committee on all matters relating to the
Compensation of all Participants, their death or other events which cause
termination of their participation in the Plan, and such other pertinent facts
as the Committee may require.

8.6 Compensation, Expenses and Indemnity.

(a) The members of the Committee shall serve without compensation for their
services hereunder.

(b) The Committee is authorized at the expense of the Company to employ such
legal counsel and other advisors as it may deem advisable to assist in the
performance of its duties hereunder. Expenses and fees in connection with the
administration of the Plan shall be paid by the Company.

(c) To the extent permitted by applicable state law, the Company shall indemnify
and save harmless the Committee and each member thereof, the Board and any
delegate of the Committee who is an employee of the Company against any and all
expenses, liabilities and claims, including legal fees to defend against such
liabilities and claims arising out of their discharge in good faith of
responsibilities under or incident to the Plan, other than expenses and
liabilities arising out of willful misconduct. This

 

-20-



--------------------------------------------------------------------------------

indemnity shall not preclude such further indemnities as may be available under
insurance purchased by the Company or provided by the Company under any bylaw,
agreement or otherwise, as such indemnities are permitted under state law.

8.7 Statements.

Under procedures established by the Committee, a Participant shall receive a
statement with respect to such Participant’s Accounts on a quarterly or annual
basis.

8.8 Disputes.

(a) Claim.

A Participant or a Beneficiary who believes that he or she is being denied a
benefit to which he or she is entitled under the Plan (hereinafter referred to
as “Claimant”) may file a written request for such benefit with the Committee
within the maximum time permitted by law, setting forth his or her claim. The
request must be addressed to the Committee at the Company’s then principal place
of business.

(b) Claim Decision.

If the claim is denied in whole or in part, the Committee shall notify the
Claimant in writing or electronic notice, using language calculated to be
understood by the Claimant, setting forth: (i) the specific reason or reasons
for such denial; (ii) reference to the specific provisions of the Plan on which
such denial is based; (iii) a description of any additional material or
information necessary for the Claimant to perfect his or her claim and an
explanation of why such material or such information is necessary;
(iv) appropriate information as to the steps to be taken if the Claimant wishes
to submit the claim for review, including the time limits for requesting a
review under subsection (c); and (v) a statement that the Claimant has the right
to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on review. In the case of an adverse determination of a
claim on account of Disability, the information to the Participant must also
include, to the extent necessary, the information set forth in Department of
Labor Regulation §2560.503-1(g)(1)(V).

Such notification shall be provided within 90 days (45 days if the claim is on
account of Disability) after the date the claim is received by the Committee (or
within 180 days (or two additional 30-day periods if the claim in on account of
Disability) if special circumstances require an extension of time for processing
the claim and if written notice of such extension and special circumstances is
given to such Claimant within the initial 90-day period or 45-day period, as
applicable). If notification is not provided within such period, the claim shall
be considered denied as of the last day of such period and the Claimant may
request a review of the denied claim.

 

-21-



--------------------------------------------------------------------------------

(c) Request For Review.

Within 60 days (180 days if the claim is on account of Disability) after the
receipt by the Claimant of the notice of denial of a claim described above, the
Claimant may request in writing a review of the determination of the Committee.
Such request must be addressed to the Committee at the Company’s then principal
place of business. The Claimant or his or her duly authorized representative
may, but need not, review the pertinent documents and submit comments,
documents, records and other information relating to the claim for benefits in
writing for consideration by the Committee. The Claimant or his or her duly
authorized representative may upon request and free of charge, be provided with
reasonable access to, and copies of, relevant documents, records and other
information relevant to the Claimant’s claim for benefits. If the Claimant does
not request a review within such 60 day period, he or she shall be barred and
estopped from challenging the Committee’s determination.

(d) Review of Decision.

Within 60 days (45 days if the claim is on account of Disability) after the
receipt of a request for review by the Committee, after considering all
materials presented by the Claimant, the Committee will inform the Claimant in
writing or electronic notice, in a manner calculated to be understood by the
Claimant, the decision setting forth: (i) the specific reason or reasons for
such denial; (ii) reference to the specific provisions of the Plan on which such
denial is based; (iii) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to the claim; and (iv) a
statement that the Claimant has the right to bring a civil action under
Section 502(a) of ERISA. If special circumstances require that the 60-day
(45-day period, if applicable) be extended, the Committee will so notify the
Claimant in writing of such extension and special circumstances within the
initial 60-day period (45-day period, if applicable) and will render the
decision as soon as possible, but no later than 120 days (90 days if the claim
is on account of Disability) after receipt of the request for review. If
notification is not provided within such period, the claim will be considered
denied as of the last day of such period.

(e) Amendment to Claims Procedure and Limitations Period.

The Committee may at any time alter the claims procedure set forth above,
provided that the revised claims procedure complies with ERISA and the
regulations issued thereunder. The claims procedure set forth in this
Section 8.8 is intended to comply with United States Department of Labor
Regulation §2560.503-1 and should be construed in accordance with such
regulation. In no event shall the claims procedure be interpreted as expanding
the rights of Claimants beyond what is required by United States Department of
Labor Regulation §2560.503-1. A Claimant must exhaust all administrative
remedies under the Plan prior to bringing an action under ERISA or otherwise. No
such action may be brought later than four years from the date the claim arose.
The Committee’s interpretations, determinations and decisions with respect to
any

 

-22-



--------------------------------------------------------------------------------

claim shall be made in its sole discretion based on the Plan and other relevant
documents and shall be final and binding on all persons.

ARTICLE IX.

MISCELLANEOUS

9.1 Unsecured General Creditor.

Participants and their Beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, claims, or interest in any specific property or
assets of the Company or any Participating Company. No assets of the Company or
any Participating Company shall be held in any way as collateral security for
the fulfilling of the obligations of the Company under the Plan. Any and all of
the Company’s or any Participating Company’s assets shall be, and remain, the
general unpledged, unrestricted assets of the Company or Participating Company.
The Company’s and a Participating Company’s obligation under the Plan shall be
merely that of an unfunded and unsecured promise of the Company or any
Participating Company to pay money in the future, and the rights of the
Participants and Beneficiaries shall be no greater than those of unsecured
general creditors. It is the intention of the Company that the Plan be unfunded
for purposes of the Code and Title I of ERISA.

9.2 Grantor Trust.

Although the Company is responsible for the payment of all benefits under the
Plan, the Company may, in its discretion, contribute funds or assets (including
insurance policies on the life of any or all Participants and securities issued
by the Company) to a grantor trust for the purpose of paying benefits under the
Plan; provided, however, that no funds or assets shall be contributed to any
such trust if such contribution would violate applicable law or result in the
imposition of the additional tax under Section 409A. Such trust may be
irrevocable, but assets of the trust shall be subject to the claims of creditors
of the Company or a Participating Company, as the Company may deem necessary or
advisable to prevent such funding from causing the Participants to be taxed on
any such trust assets. To the extent any benefits provided under the terms of
the Plan are actually paid from the trust, the Company or such Participating
Company shall have no further obligation with respect thereto. To the extent any
benefits provided under the terms of the Plan are not paid from the trust, such
benefits shall remain the obligation of and shall be paid by the Company or the
Participating Company. References to payments by the Company shall be deemed to
include payments by the Company or by a Participating Company as the context may
require. The Participants shall have the status of unsecured creditors insofar
as their legal claim for benefits under the Plan and the Participants shall have
no security interest or preferred claim in or to the assets of any such grantor
trust.

9.3 Restriction Against Assignment.

(a) The Company shall pay all amounts payable hereunder only to the person or
persons designated by the Plan and not to any other person or entity. No right,
title or

 

-23-



--------------------------------------------------------------------------------

interest in the Plan or in any account may be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution. No right, title or interest in the Plan or in any Account shall be
liable for the debts, contracts or engagements of the Participant or such
Participant’s successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

(b) Notwithstanding anything to the contrary in the Plan, subject to Treas. Reg.
§1.409A-3(j)(4)(ii), the Committee may in its sole discretion accelerate the
time or schedule of a payment under the Plan to an “alternate payee” (as defined
in Section 414(p)(8) of the Code) or make a payment under the Plan to an
“alternate payee” (as defined in Section 414(p)(8) of the Code), to the extent
necessary to fulfill a “domestic relations order” (within the meaning of
Section 414(p)(1)(B) of the Code).

9.4 Early Distribution In Limited Circumstances.

If, for any reason, all or any portion of a Participant’s benefits would qualify
for a potential early distribution pursuant to Treas. Reg. §1.409A-3(j)(4)(iii)
(relating to conflicts of interest), (j)(4)(vi) (relating to the payment of
employment taxes) or (j)(4)(vii) (relating to the payment upon income inclusion
under Section 409A), a Participant may petition the Committee for a distribution
of that portion of his or her benefit, provided that whether to grant such
petition shall be determined by the Committee in its sole discretion and that
such petition may be granted only to the extent permitted under Section 409A.
Any such distribution shall affect and reduce the benefits to be paid under the
Plan.

9.5 Section 409A Compliance.

Notwithstanding any other provisions of the Plan to the contrary and to the
extent applicable, it is intended that the Plan comply with the requirements of
Section 409A, and the Plan shall be interpreted, construed and administered in
accordance with this intent, so as to avoid the imposition of taxes and
penalties on Participants pursuant to Section 409A. The Company and the
Participating Companies shall have no liability to any Participant, Beneficiary
or otherwise if the Plan or any amounts paid or payable hereunder are subject to
the additional tax and penalties under Section 409A.

9.6 Transition Rules.

Prior to January 1, 2009, the Company operated the Plan in good faith compliance
with Section 409A and certain Internal Revenue Service transitional rules then
in effect. Written deferral and distribution elections made during, or with
respect to, Plan Years 2005-2008 shall remain in effect hereunder, even to the
extent that the specific election choices offered for such years may not be
available under the terms of this Plan

 

-24-



--------------------------------------------------------------------------------

document and/or specific election choices available under this Plan document may
not have been offered, provided that subsequent actions with respect to such
elections (e.g., changes thereto, forms of distribution, claims procedures)
shall be governed by the terms of this Plan document. The distribution
provisions in Article VII of this Plan document shall apply to the distribution
of amounts deferred (within the meaning of Treas. Reg. §1.409A-6(a)(1)) on and
after January 1, 2005 that commence on or after January 1, 2009.

9.7 Successors and Assigns.

The Plan shall inure to the benefit of, and be binding upon, the Company, its
successors and assigns and the Participants and their heirs, executors,
administrators and legal representatives.

9.8 Disputes.

In the event of a dispute involving any individual’s right to receive the
benefit hereunder, the Committee or the Company may enter into an interpleader
action. Payment of the benefit to a court of competent jurisdiction with proper
notice to the appropriate parties in dispute shall be in full satisfaction of
all claims against the Committee, the Company and any Participating Company as
to the Plan.

9.9 Withholding.

There shall be deducted from each payment made under the Plan or any other
Compensation payable to the Participant (or Beneficiary) all taxes that the
Company determines are required to be withheld by the Company in respect to such
payment or the Plan. The Company shall have the right to reduce any payment (or
Compensation) by the amount of such of cash sufficient to provide the amount of
said taxes.

9.10 Amendment or Termination.

(a) Prior to a Change in Control, the Board or the Committee shall have the
right to amend the Plan in whole or in part from time to time, and to amend and
cancel any amendments; provided, however, that no such action shall cancel or
reduce the amount of a Participant’s previously accrued vested benefits.

(b) The Company expects to continue the Plan indefinitely, but does not obligate
itself to do so. Except as provided in this Section 9.10, the Company reserves
the right to discontinue and terminate the Plan at any time, for any reason
(including a change, or an impending change, in the tax laws of the United
States or the State of California), by resolution of the Board, but in no event
may such termination reduce the Participant’s previously accrued vested
benefits. If the Plan is terminated, the Participant’s previously accrued vested
benefits shall be paid in accordance with the terms of the Plan or on a schedule
determined by the Committee that complies with the applicable requirements of
Treas. Reg. §1.409A-3(j)(4)(ix).

 

-25-



--------------------------------------------------------------------------------

9.11 Designation of Beneficiary.

(a) Each Participant shall have the right to designate, revoke and redesignate
Beneficiaries hereunder and to direct payment of such Participant’s
Distributable Amount to such Beneficiaries upon such Participant’s death.

(b) Designation, revocation and redesignation of Beneficiaries must be made in
writing in accordance with the procedures established by the Committee and shall
be effective upon delivery to the Committee.

(c) If a Participant is married, no designation of a Beneficiary other than the
Participant’s spouse shall be valid unless consented in writing by such spouse.
If there is no Beneficiary designation in effect, or the designated beneficiary
does not survive the Participant, then the Participant’s spouse (if any) shall
be the Beneficiary. If there is no surviving spouse, the duly appointed and
currently acting personal representative of the Participant’s estate (which
shall include either the Participant’s probate estate or living trust) shall be
the Beneficiary.

(d) After the Participant’s death, any Beneficiary (other than the Participant’s
estate) who is to receive installment payments may designate a secondary
beneficiary to receive amounts due under the Plan to the Beneficiary in the
event of the Beneficiary’s death prior to receiving full payment from the Plan.
If no secondary beneficiary is designated, it shall be the Beneficiary’s estate.

9.12 Governing Law.

Except to the extent preempted by ERISA, the Plan shall be construed, governed
and administered in accordance with the laws of the State of California without
regard to principles of conflict of laws.

9.13 Full Satisfaction.

Any payment to a Participant or the Participant’s Beneficiary in accordance with
the provisions of the Plan shall, to the extent thereof, be in full satisfaction
of all claims against the Committee, the Company and any Participating Company
as to the Plan.

9.14 Payments on Behalf of Persons Under Incapacity.

In the event that any amount becomes payable under the Plan to a person who, in
the sole judgment of the Committee, is unable to care for his or her affairs
because of physical or mental condition, the Committee may direct that such
payment be made to any person found by the Committee, in its sole judgment, to
have assumed the care of such person. Any payment made pursuant to such
determination shall be a complete discharge of all liability for any payments
which such Participant was or would have otherwise been entitled to receive
under the Plan.

 

-26-



--------------------------------------------------------------------------------

9.15 Limitation of Rights.

Neither the establishment of the Plan nor any modification thereof, nor the
creating of any fund or account, nor the payment of any benefits shall be
construed as giving to any Participant, any Beneficiary or other person any
legal or equitable right against the Company except as provided in the Plan. In
no event shall the terms of employment of any Participant be modified or in any
be effected by the provisions of the Plan.

9.16 Exempt ERISA Plan.

It is the intent of the Company that the Plan be considered and interpreted in
all respects as an unfunded “top-hat” plan maintained primarily to provide
deferred compensation benefits for a select group of management or highly
compensated employees within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA and therefore to be exempt from Parts 2, 3 and 4 of Subtitle
B of Title I of ERISA to the maximum extent permissible under the provisions
thereof.

9.17 Notice.

Any notice or filing required or permitted to be given to the Committee under
the Plan shall be sufficient if in writing and hand delivered, or sent by
registered or certified mail, to the principal office of the Company, directed
to the attention of the General Counsel of the Company. Such notice shall be
deemed given as of the date of delivery or, if delivery is made by mail, as of
the date shown on the postmark on the receipt for registration or certification.

9.18 Errors and Misstatements.

In the event of any misstatement or omission of fact by a Participant to the
Committee or any clerical error resulting in payment of benefits in an incorrect
amount, to the extent permitted by Section 409A, the Committee shall promptly
cause the amount of future payments to be corrected upon discovery of the facts
and shall pay or, if applicable, cause the Plan to pay, the Participant or any
other person entitled to payment under the Plan any underpayment in a lump sum
or to recoup any overpayment from the Participant or any other person entitled
to payment under the Plan in such amounts as the Committee shall direct or to
proceed against the Participant or any other person entitled to payment under
the Plan for recovery of any such overpayment.

9.19 Pronouns and Plurality.

The masculine pronoun shall include the feminine pronoun, and the singular the
plural where the context so indicates.

 

-27-



--------------------------------------------------------------------------------

9.20 Severability.

In the event that any provision of the Plan shall be declared unenforceable or
invalid for any reason, such unenforceability or invalidity shall not affect the
remaining provisions of the Plan but shall be fully severable, and the Plan
shall be construed and enforced as if such unenforceable or invalid provision
had never been included herein.

9.21 Status.

The establishment and maintenance of, or allocations and credits to, the
Accounts of any Participant shall not vest in any Participant any right, title
or interest in and to any Plan assets or benefits except at the time or times
and upon the terms and conditions and to the extent expressly set forth in the
Plan.

9.22 Headings.

Headings and subheadings in the Plan are inserted for convenience of reference
only and are not to be considered in the construction of the provisions hereof.

 

-28-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused the Plan to be executed by its duly
authorized officer.

 

    MATTEL, INC. Dated: October 22, 2008                                        
By:  

/s/ Alan Kaye

 

-29-